Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (US 2012/0097655 A1) in view of Ou (US 2007/0051714 A1).
With respect claim 1, Daniel et al discloses of a welding or additive manufacturing power supply 100 (Para. 0020; Figures 1-2) , comprising: output circuitry 110, 120, 180 configured to generate a welding waveform 700 (Para. 0022 and 0036-0037; Figures 1-9), wherein the output circuitry 110, 120, 180 includes at least one of an inverter and a DC chopper (Para. 0020; Figures 1-3); a current sensor 150 for measuring a welding current generated by the output circuitry 110, 120, 180 (Para. 0022 and 0024; Figure 1); a voltage sensor 160 for measuring an output voltage of the welding waveform 700 (Para. 0022 and 0036-0037; Figure 1); and a controller 170 operatively connected to the output circuitry 110, 120, 180 to control the welding waveform 700 (Para. 0022 and 0036-0037), and operatively connected to the current sensor 150 and the voltage sensor 160 to monitor the welding current and the output voltage (Para. 0022), wherein a portion of welding waveform 700 includes a controlled change in current from a first level to a second level different from the first level (Figure 7), during a short circuit 740 event between a consumable wire electrode E and a workpiece W (Para. 0019 and 0036-0037; Figure 5).
Daniel et al teaches the invention as described above but fails to explicitly teach that the controller is configured to calculate a circuit inductance that includes a cable inductance from the output voltage and the controlled change in current, and further calculate a change in resistance of the consumable wire electrode in real time from the circuit inductance.
In the same field of invention of a welding power supply, Ou teaches that it is known in the art that the controller 19 (Figure 4) is configured to calculate a circuit inductance Zhdt that includes a cable inductance L2 from the output voltage and the controlled change in current (Para. 0053-0060, 0062-0067; Figures 1-8), and further calculate a change in resistance of the consumable wire electrode Rs (i.e. welding wire; Para. 0039) in real time from on the circuit inductance Zhdt (Para. 0048 and 0053-0060; Figure 5). The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance and resistance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance and electrode wire resistance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claims 2 and 22, Daniel et al, as applied to claims 1 and 21, does not explicitly disclose that the controller is configured to determine a circuit impedance in real time from the welding current and the output voltage. 
However Ou teaches the controller 19 (Figure 4) is configured to determine a circuit impedance Zhdt in real time for welding current and output voltage (Para. 0048 and 0053-0060; Figures 1-6).
The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claims 3 and 23, Daniel et al, as applied to claims 1 and 21, discloses that the controlled change in current occurs during a current ramp portion of the welding waveform (Para. 0026, 0028-0029 and 0033; Figures 1-7).  

With respect to claims 4 and 24, Daniel et al, as applied to claims 1 and 21, discloses that the controller 170 is configured to determine clearance of the short circuit event based on the calculated change in resistance of the consumable wire electrode E (Para. 0030-0034; Figures 1-6).  

With respect to claims 5 and 25, Daniel et al, as applied to claims 1 and 21, discloses that the controller 170 is configured to determine a change in electrode stick out distance (i.e. the advancement of the electrode and breaking of the electrode is equivalent to the stick out distance) based on the calculated change in resistance (i.e. increasing and decreasing resistance in the welding output path; Para. 0034) of the consumable wire electrode E (Para. 0030-0034; Figures 1-6).  
	
With respect to claims 6 and 26, Daniel et al, as applied to claims 1 and 21, discloses of an output switch 111 (Para. 0020; Figures 1-2); and a resistor 112 connected in parallel with the output switch 111 (Figure 2), wherein the welding waveform (Figures 6-7) includes a minimum current portion, a pinch current portion 740 during the short circuit event between the consumable wire electrode E and the work piece W (Para. 0037), a plasma boost pulse portion 750, and a tail out (i.e. ramp down) from the plasma boost pulse portion 750 to a background current level (i.e. low current level is background; Para. 0037), and wherein the controller 170 is operatively connected to the output switch 111 and is configured to deactivate the output switch 111 to implement the minimum current portion of the welding waveform based on the calculated change in resistance of the consumable wire electrode E (Para. 0025-0026, 0031 and 0036-0037; Figures 1-4 and 7).  

With respect to claims 8 and 28, Daniel et al, as applied to claims 6 and 26, does not explicitly disclose that the controller is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch based on a result of comparing the circuit inductance to the threshold value. 
However Ou teaches that the controller 19 (Figure 4) is configured to compare the circuit inductance Zhdt to a threshold value 4 and control reactivation of the output switch 6 (i.e. conventional inverter type power supply typically includes a switching mechanism) based on a result of comparing the circuit inductance Zhdt to the threshold value 4 (Para. 0048 and 0053-0060; Figures 1-8).
The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught by Peters et al, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claims 9 and 29, Daniel et al, as applied to claims 6 and 26, discloses that the pinch current portion includes a constant current portion from which the controller 170 determines a baseline circuit resistance (Para. 0026, 0037; Figures 1-2 and 7). 

With respect to claims 10 and 30, Daniel et al, as applied to claims 1 and 21, does not explicitly disclose that the controller is configured to adjust a welding current ramp rate based on the circuit inductance. 
However Ou teaches that the controller 19 (Figure 4) is configured to adjust a welding current ramp rate di/dt based on the circuit inductance Zhdt (Para. 0048 and 0053-0060 and 0062-0068; Figures 1-6).  
The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance as taught Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect claim 21, Daniel et al discloses of a welding or additive manufacturing power supply 100 (Para. 0020; Figures 1-2) , comprising: output circuitry 110, 120, 180 configured to generate a welding waveform 700 (Para. 0022 and 0036-0037; Figures 1-9), wherein the output circuitry 110, 120, 180 includes at least one of an inverter and a DC chopper (Para. 0020; Figures 1-3); a current sensor 150 for measuring a welding current generated by the output circuitry 110, 120, 180 (Para. 0022 and 0024; Figure 1); a voltage sensor 160 for measuring an output voltage of the welding waveform 700 (Para. 0022 and 0036-0037; Figure 1); and a controller 170 operatively connected to the output circuitry 110, 120, 180 to control the welding waveform 700 (Para. 0022 and 0036-0037), and operatively connected to the current sensor 150 and the voltage sensor 160 to monitor the welding current and the output voltage (Para. 0022), wherein a portion of welding waveform 700 includes a controlled change in current from a first level to a second level different from the first level, during a short circuit event 740 between a consumable wire electrode E and a workpiece W (Para. 0019 and 0036-0037; Figure 5).
Daniel et al teaches the invention as described above but fails to explicitly teach that the controller is configured to calculate a circuit inductance that include a cable inductance in real time during a deposition operation from at least the controlled change in current, and further calculate a change in resistance of the consumable electrode in real time from on the circuit inductance.
In the same field of invention of a welding power supply, Ou teaches that it is known in the art that the controller 19 (Figure 4) is configured to calculate a circuit inductance Zhdt that include a cable inductance L2 in real time during a deposition operation from at least the controlled change in current (Para. 0053-0060, 0062-0067; Figures 1-8), and further calculate a change in resistance of the consumable electrode Rs in real time from on the circuit inductance Zhdt (Para. 0048 and 0053-0060; Figure 5). The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance and resistance as taught by Daniel et al, to incorporate the controller operations regarding circuit inductance and resistance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al (US 2012/0097655 A1) in view of Ou (US 2007/0051714 A1) as applied to claims 6 and 26 above, and further in view of Hearn et al (US 2014/0131320 A1).
With respect to claims 7 and 27, Daniel et al in view Ou, as applied to claims 6 and 26, does not explicitly disclose that the controller is configured to compare the calculated change in resistance of the consumable wire electrode to a threshold value and deactivate the output switch when the calculate change in resistance of the consumable wire electrode meets or exceeds the threshold value.  
In the same field of invention of a welding power supply, Hearn et al teaches that it is known in the art that the controller 56 is configured to compare the calculated change in resistance of the consumable wire electrode E to a threshold value and deactivate the output switch 10 (i.e. a high-speed switching inverter; Para. 0020) when the calculate change in resistance of the consumable wire electrode E meets or exceeds the threshold value (Para. 0019-0020, 0023-0024 and 0032-0033; Figures 1-8).  
The advantage of remedying Daniel et al and Ou with Hearn et al is that doing so would provide a more accurate method for detection of the droplet detaching from a wire. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding output switch resistance as taught by Daniel et al and Ou, to incorporate the controller operations regarding output switch resistance as taught by Hearn et al, thereby providing a more accurate method for detection of the droplet detaching from a wire.

Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2015/0343549 A1) in view of Ou (US 2007/0051714 A1).
With respect to claim 11, Henry et al discloses of a welding or additive manufacturing system 10 (Para. 0021; Figures 1-3), comprising: a consumable wire electrode E1, E2 (Para. 0021; Figure 1-3); a torch (i.e. a welding gun not shown; Para. 22); a wire feeder 130, 230 that advances the consumable wire electrode E1, E2 through the torch (Para. 0022) during a deposition operation (para. 0021-0022); and a power supply 120, 220 operatively connected to the wire feeder 130, 230 and the torch (Para. 0022) through at least one cable (i.e. welding circuit path; Para. 0022), wherein the power supply 100, 200 is configured to provide a series of welding waveforms 500, 700 to the torch (Para. 0022) to generate a welding current in the consumable wire electrode E1, E2 (Para. 0024; Figures 2-3), wherein a portion of an individual welding waveform 500, 700 of the series of welding waveforms 500, 700 includes a controlled change in current from a first level to a second level different from the first level during a short circuit event 740a, 740b between the consumable wire electrode E1, E2 and a work piece W1, W2 (Para. 0026 and 0043-0048; Figures 1-8C).  
Henry et al teaches the invention as described above but fails to explicitly teach that the power supply is configured to calculate a circuit inductance that includes an inductance of the at least one cable from voltage and current measurements made during the controlled change in current, and wherein the power supply is further configured to calculate a change in resistance of the consumable wire electrode in real time from the circuit inductance.  
In the same field of invention of a welding power supply, Ou teaches that it is known in the art that and wherein the power supply 1 is configured to calculate a circuit inductance Zhdt that includes and inductance L2 of the at least one cable from voltage and current measurements made during the controlled change in current di/dt (Para. 0053-0060, 0062-0067; Figures 1-8), and wherein the power supply 1 is further configured to calculate determine a change in resistance of the consumable wire electrode Rs in real time from the circuit inductance Zhdt (Para. 0048 and 0053-0060; Figure 5). The advantage of remedying Daniel et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the power supply operations regarding circuit inductance and resistance as taught by Henry et al, to incorporate the power supply operations regarding circuit inductance and resistance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claim 12, Henry et al, as applied to claim 11, discloses that the power supply 120, 220 includes a current sensor 150, 250 for measuring the welding current (Para. 0023), and a voltage sensor 160, 280 for measuring an output voltage of the power supply 120, 220 (Para. 0023; Figures 2-3). 
Henry et al teaches the invention as described above but fails to explicitly teach that the power supply is configured to determine a circuit impedance in real time from the welding current and the output voltage. 
 In the same field of invention of a welding power supply, Ou teaches that it is known in the art that the power supply 1 (Figure 4) is configured to determine a circuit impedance Zhdt in real time from the welding current and the output voltage (Para. 0048 and 0053-0060; Figures 1-6). 
The advantage of remedying Henry et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the power supply operations regarding circuit inductance as taught by Henry et al, to incorporate the power supply operations regarding circuit inductance and resistance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claim 13, Henry et al, as applied to claim 11, does not explicitly disclose that the controlled change in current occurs during a current ramp portion of the individual welding waveform. However Peters et al teaches that the controlled change in current occurs during a current ramp portion of the individual welding waveform (Para. 0054; Figures 1-7).  

With respect to claim 14, Henry et al, as applied to claim 11, discloses that the power supply 100, 200 is configured to determine clearance of the short circuit event based on the calculated change in resistance of the consumable wire electrode E1, E2 (Para. 0037; Figures 2-3).  

With respect to claim 15, Henry et al, as applied to claim 11, discloses that the power supply 100, 200 is configured to determine a change in electrode stick out distance (i.e. the advancement of the electrode and breaking of the electrode is equivalent to the stick out distance; Para. 0040) based on the calculated change in resistance (i.e. increasing and decreasing resistance in the welding output path; Para. 0037) of the consumable wire electrode E1, E2 (Para. 0037-0038, 0040 and 0047).  

With respect to claim 16, Henry et al, as applied to claim 11, discloses the power supply 100, 200 comprises: an output switch 111, 211 (Para. 0030; Figures 2-3); and a resistor 112, 212 connected in parallel with the output switch 111, 211 (Para. 0030; Figures 2-3), wherein the individual welding waveform 500, 700 includes a minimum current portion 540a, 540b, a pinch current portion 530a, 530b during the short circuit 520a-530a or 520b-530b event between the consumable wire electrode E1, E2 and the work piece W (Para. 0039-0040), a plasma boost pulse portion 550a, 550b, and a tail out from the plasma boost pulse portion 550a, 550b to a background current level (Para. 0040), and the power supply 100, 200 is configured to deactivate the output switch 111, 211 based on the calculated change in resistance of the consumable wire electrode E1, E2 (Para. 0040).  

With respect to claim 18, Henry et al, as applied by claim 16, does not explicitly disclose that the power supply is configured to compare the circuit inductance to a threshold value and control reactivation of the output switch based on a result of comparing the circuit inductance to the threshold value. 
However Ou teaches that the power supply 1 is configured to compare the circuit inductance Zhdt to a threshold value 4 and control reactivation of the output switch 6 (i.e. conventional inverter type power supply typically includes a switching mechanism) based on a result of comparing the circuit inductance Zhdt to the threshold value (Para. 0048 and 0053-0060; Figures 1-8).
The advantage of remedying Henry et al with Ou is that doing so would provide a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding circuit inductance as taught by Henry et al, to incorporate the controller operations regarding circuit inductance as taught by Ou, thereby providing a gentle and smooth drop transfer in a low current level condition and avoids the liquid bridge explosion under a high current level and mass spatter.in short-circuit transfer gas shielded arc welding.

With respect to claim 19, Henry et al, as applied to claim 16, discloses the pinch current portion 530a, 530b includes a constant current portion from which the power supply 100, 200 determines a baseline circuit resistance (para. 0040; Figures 5 and 7). 

With respect to claim 20, Henry et al, as applied to claim 11, does not explicitly disclose that the power supply is configured to adjust a welding current ramp rate based on the circuit inductance. However Peter et al teaches that the power supply 101 is configured to adjust a welding current ramp rate based on the circuit inductance (Para. 0018-0019 and 0022-0023).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Henry et al (US 2015/0343549 A1) in view of Ou (US 2007/0051714 A1) as applied to claim 16 above, and further in view of Hearn et al (US 2014/0131320 A1).
With respect to claim 17, Henry et al in view Ou, as applied to claim 16, does not explicitly disclose that the controller is configured to compare the calculated change in resistance of the consumable wire electrode to a threshold value and deactivate the output switch when the calculated change in resistance of the consumable wire electrode meets or exceeds the threshold value.  
In the same field of invention of a welding power supply, Hearn et al teaches that it is known in the art that the controller 56 is configured to compare the calculated change in resistance of the consumable wire electrode E to a threshold value and deactivate the output switch 10 (i.e. a high-speed switching inverter; Para. 0020) when the calculated change in resistance of the consumable wire electrode E meets or exceeds the threshold value (Para. 0019-0020, 0023-0024 and 0032-0033; Figures 1-8).  
The advantage of remedying Henry et al and Ou with Hearn et al is that doing so would provide a more accurate method for detection of the droplet detaching from a wire. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the controller operations regarding output switch resistance as taught by Henry et al and Ou, to incorporate the controller operations regarding output switch resistance as taught by Hearn et al, thereby providing a more accurate method for detection of the droplet detaching from a wire.

Response to Arguments
Applicant’s arguments, see remarks on pages 9-14, filed February 17, 2022, with respect to the rejection(s) of claim(s) 1-30 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Daniel et al in view of Ou and Henry et al in view of Ou. 


Applicant's arguments filed February 11, 2022 have been fully considered are persuasive. Applicant is correct that Peters does not discloses of a controller calculating a circuit inductance that includes the cable inductance and the resistance of the consumer wire electrode. Where Peters teaches of teaches of calculating the total circuit inductance regardless of the inclusion of the cable and wire electrode resistance. However Ou calculates the total circuit inductance including the cable impedance and the electrode wire stick out resistance with a change in current di/dt (Ou: Para. 0053; Figure 5). Therefore the examiner now rejects independent claims 1, 6, 21 and 26 under 35 USC 103 over Daniel et al in view of Ou. The examiner further rejects independent claims 11 and 16 under 35 USC 103 over Henry in view of Ou.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 20, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761